Citation Nr: 0409708	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  96-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 1966.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Los Angeles, 
California, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.  The veteran has since relocated, and 
his case is now being handled through the New York, New York RO.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  During his service, the veteran drew illustrations for 
military field manuals created to instruct soldiers in combat 
strategy and techniques.

3.  Mental health professionals have diagnosed the veteran as 
having PTSD as a reaction to participating in creating the combat 
manuals.



CONCLUSION OF LAW

The veteran has PTSD that was incurred as a result of stressors 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).



	REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if necessary.

The United States Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his or 
her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view of 
the Board's favorable decision in this appeal, no further 
assistance is necessary to aid the veteran in substantiating his 
claim.

II.  Service Connection for PTSD

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

A successful claim for service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and, in 
the case of a non-combat veteran claiming non-combat stressors, 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a claim, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In considering the diagnosis of a mental disorder for purposes of 
establishing entitlement to VA compensation, VA takes into account 
the criteria for diagnosis of particular conditions outlined in 
the American Psychiatric Association publication, American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); see 38 
C.F.R. § 4.125(a) (2003).

The veteran contends, and his service records show, that he was 
stationed in the continental United States, and that he served in 
the Army Development Command Special Warfare Agency.  His duties 
were as an illustrator.  He reports that he was assigned to do 
illustrations for field manuals on guerilla warfare and 
unconventional warfare.  He indicates that he also attended 
briefings on warfare in Vietnam.  He states that he feels stress, 
horror, guilt, and trauma because he worked on manuals that were 
used to instruct others in killing people.  He relates that he 
feels responsible for the deaths of soldiers and civilians because 
of his work on such manuals.  He asserts that his reaction to that 
work caused PTSD.  The veteran has submitted photocopies of the 
cover and the first several pages of a Department of the Army 
Field Manual for Special Forces Operations, dated in June 1965.

The veteran had VA mental health consultations in 1994 and 1995.  
He related that he had insomnia and symptoms of depression and 
PTSD.

In October 1997, the veteran's family physician, Joan E. Baumer, 
M.D., wrote that she had been treating the veteran since the mid-
1980s for a severe headache disorder and hypertension.  Dr. Baumer 
wrote that the veteran was also under treatment for depression and 
mood disorders.

In March 1998, the veteran was admitted to a county psychiatric 
hospital for three days of observation, due to severe depression 
and suicidal feelings.

In a March 1998 statement, William W. Kaiser, Ph.D. and Katherine 
G. Hemela, M.D., indicated that the veteran was their patient.  
They wrote:

He presents for psychiatric treatment due to the disabling effects 
of Post Traumatic Stress Disorder.  He contracted this disorder as 
a direct consequence of his army experience during Vietnam 
preparing a combat training manual, and receiving wartime 
briefings at the Command Special Warfare Agency.

[The veteran's] experiences have constituted traumatic impressions 
strong enough to produce PTSD.

In his November 1998 hearing at the RO, the veteran stated that 
during his service he had made drawings and diagrams for the 
Combat Development Command, which developed strategies for combat 
in the Vietnam War.  He indicated that one to two years after his 
1966 separation from service, his wife insisted that he see a 
psychiatrist, and he did for a few sessions.  He related that he 
had first been diagnosed with PTSD in about 1993, and that he had 
begun counseling for PTSD at a Vet Center at that time.  He stated 
that he was currently taking medication for his PTSD.  He 
indicated that he had a short temper and insomnia, and that he 
tried to avoid being in crowded places.  He reported that he 
thought every day about Vietnam and the people who were killed 
there, and that he felt guilty.

The claims file contains notes from outpatient mental health 
treatment at the VA Medical Center (VAMC) in Albany, New York in 
1999 to 2003.  The treatment notes list diagnoses of PTSD and 
major depression.

In July 2000, the veteran had inpatient mental health treatment at 
a private hospital for one day, for an episode of suicidal 
ideation.  He described a history of nightmares about Vietnam 
following his work in service on field manuals.  The hospital 
record listed a diagnosis of PTSD.

The veteran had inpatient mental health treatment at the Albany 
VAMC for several days in March 2001.  The treating psychiatrist 
indicated that the admission diagnosis of PTSD had not been 
confirmed, and that it was unclear whether his military duties and 
experiences constituted a qualifying trauma.

In May 2001 VA outpatient treatment notes, the chief of the 
psychiatry service wrote that the veteran's role during the 
Vietnam War, illustrating field manuals, was a "very significant 
factor in his depression."  The psychiatrist noted that the 
veteran felt guilty about deaths caused by the manuals, and had 
intrusive memories and nightmares.  The notes showed diagnoses of 
PTSD and depression.

In April 2003, the veteran had a VA psychiatric examination.  The 
examiner was asked to provide an opinion as to whether the veteran 
had PTSD, and if so, whether it was caused by events during the 
veteran's service.  The examiner reviewed the veteran's claims 
file.  The examiner found that the veteran was quite obsessive 
about the field manual he worked on during service.  The veteran 
indicated that he had not been disturbed about working on the 
manual while he was in service.  The examiner found that the 
veteran did not fully meet the criteria for PTSD as described in 
the DSM-IV.  The examiner noted that the veteran reported not 
having felt distressed about his work on the manual while he was 
doing it, but having become obsessed about it only after leaving 
service.  The examiner observed that the veteran thought about the 
manual daily, but apparently did not make efforts to avoid 
thinking about it.  The examiner noted that the veteran had 
diminished interest in activities, detachment from others, sleep 
difficulties, and some hypervigilance, although no startle 
response.  The examiner concluded that the veteran did not have an 
identifiable trauma during service.  The examiner stated that the 
veteran had a depressive disorder, but did not have PTSD.

Analysis

The veteran has been diagnosed with depression and PTSD.  Some 
mental health professionals have concluded that he has PTSD; 
others have found that he does not.  The VA and private mental 
health professionals who have provided the veteran's outpatient 
treatment found that he had PTSD as a result of his work on field 
manuals for combat.  One treating VA psychiatrist also found that 
the veteran's feelings about his work illustrating the field 
manuals were a very significant factor in his depression.

The Court has held that, under DSM-IV, the sufficiency of a 
stressor is a subjective question that requires assessment by a 
mental health professional.    In view of the subjective nature of 
the DSM-IV criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted stressor 
is a medical question requiring assessment by a mental health 
professional.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The evidence against the veteran's claim includes the opinion of 
the psychiatrist who oversaw the veteran's VA inpatient treatment 
in March 2001, that it was not clear whether the veteran's 
experiences during service qualified as a trauma capable of 
leading to PTSD.  The psychiatrist who reviewed the veteran's 
claims file and examined him in April 2003 found that the veteran 
did not have an identifiable trauma during service, and did not 
have PTSD.

On the other hand, the veteran has given consistent accounts of 
his claimed stressor, that his participation in creating field 
manuals for warfare is the service experience that affects him 
psychologically.  The professionals who found that this stressor 
was sufficient to produce PTSD had the benefit of treatment time 
with the veteran.  The professionals who concluded that the 
claimed stressor was not sufficient appear to have thoroughly 
reviewed the veteran's claims file.  Overall, the Board finds that 
there is approximate balance in the evidentiary weight of the 
professional opinions for and against a PTSD diagnosis and the 
sufficiency of the stressor.  Resolving reasonable doubt in the 
veteran's favor, a PTSD diagnosis and link to service are 
sufficiently shown.

With regard to credible supporting evidence that the claimed in-
service stressor occurred, the Board notes that the unit the 
veteran reported serving in and his military occupational 
specialty (MOS) of illustrator are confirmed by his service 
records.  The manual excerpt submitted by the veteran shows that 
it was produced by his unit.  The Board finds that this is 
sufficient evidence that the veteran worked on the field manual as 
he reports.

As there is sufficient evidence supporting a PTSD diagnosis, a 
link to service, and the occurrence of the claimed stressor, the 
Board grants service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



